DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February, 2021 has been entered.
 
                                        Response to Amendment
This Office Action is in response to applicant's communication filed 04 January, 2021. Claims 1, 8 and 15 have been amended. Claims 6 and 13 have been currently canceled. No claim has been newly added. As a result, claims 1-5, 7-12 and 14-22 are now pending in this application.
                                          Response Arguments
In response, Applicant’s arguments, see remark, filed 04 January, 2021 with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scott SNIBBE et al. (U.S. Patent Pub. Application Number US .

With respect to claim 1, Snibbe teaches A system comprising: a computing platform including a hardware processor (see Para [0055]-[0056], the apparatus may include at least one processor 605, and at least one memory 610) and a system memory); the system memory storing a video content evaluation software code (se Para [0010], an apparatus can include at least one processor and at least one memory including computer program code) and a graph database including entries describing a plurality of video contents having storylines with characters, the graph database including a plurality of nodes having character nodes, corresponding to the character (see Para [0005], media with storylines that have been divided into video, text, graphic, or audio episodes.  Each episode can be represented as a node in a graph or pictorial representations, wherein the storylines and the characters can be viewed on a semantic graph with the character connections from episode to episode represented as connections in a semantic graph with nodes displayed sequentially, and Fig. 2 and Para [0039] teach graph nodes 205, 210, 215, 220 and their associated media components 206, 211, 216, 221, respectively); 
the hardware processor configured to execute the video content evaluation software code to: 
select nodes to display nodes are representative of the context of the media, the importance of the node relative to other displayed nodes, the relevancy of the node to the user, the importance of the node within a community of visualization users, and/or the importance of the node based on metrics representing popularity from other data sources, and dynamically weigh the nodes of a semantic graph such that the nodes can be visualized at various levels of detail.  The visible nodes can be the most relevant nodes for the connected media.  The system can also select nodes for visualization based on a dynamic weighting system, which may assign a weight to a node based on the context, importance, and/or popularity of the node); 
retrieve the video content data from the graph database, wherein the retrieved video content data includes data relating to the first character in the first video content retrieved from the plurality of nodes of the graph database (see Para [0039], users can ‘view or listen to media 207 (i.e. retrieve video content)’ that can be divided into segments, units, events, or episodes by choosing a graph nodes 205, 210, 215, 220); and 2Application Serial No.: 15/654,607 Attorney Docket No.: 0260532 
generate a report responsive to the query and using the retrieved video content data (see Para [0045], the summarization algorithms can rank different segments of the media to create ‘a hierarchy for summarization (i.e. report)’ to calculate the importance of the node, and the user importance of a node (U) can be calculated dynamically and can be based on profiling the ‘user's browsing (i.e. query)’ pattern of nodes), the report including a graphical representation of the retrieved video content data relating to the users can also ‘view or listen to media 207 (i.e. retrieved video content data)’ that can be divided into segments, units, events, or episodes by choosing a node 205, 210, 215, 220, and the nodes 205, 210, 215, 220 can be ‘displayed in a sequence (i.e. graphical representation)’ that correlates to time, distance, or to a progression of the segments, units, events, or episodes of media, wherein Para [0033] teaches the media content include video that can represent events, episodes, scenes, shots, digital representations of print media, locations, persons, personas, actors, characters, back-story, "making-of," alternate storylines, and/or digital representations of physical objects)”..

However, Snibbe does not explicitly teach “receive a query from a system user about a first video content of the plurality of video contents, wherein the query inquires about a first character of the characters first video content; identify at least one video content evaluation metric corresponding to the first character”.
However, Goetz teaches “receive a query from a system user about a first video content of the plurality of video contents, wherein the query inquires about a first character of the characters first video content (see and col. 8 lines 18-37, the content delivery service 215 obtains a media content request 224 (FIG. 2) for media content 103 (FIG. 2) from a content access application 266 (FIG. 2) executed in a client device 206, wherein the content delivery service 215 obtains a request for entity information from a client device 206 regarding a character 112 (FIG. 2) or another entity.  In box 312, the content delivery service 215 determines a current time (or scene) in the media content 103 as being presented by the client device 206, and col. 5 lines 27-33 teaches the scene data 245 divides the media content 103 into a plurality of scenes and indicates which entities appear in each of the scenes, whether they appear together on screen, and/or other characteristics  (i.e. receive from the client device a first request for the time-indexed character information regarding a first character of the plurality of characters, the first request specifying at least the first character and a first time in the video content that is determined based at least in part on a portion of the video content that is played in the media player, wherein the first character is identified to appear in the portion of the video content)); 
identify at least one video content evaluation metric corresponding to the first character (see col. 5 lines 53-65, the relationships correspond to the relationships among characters and other entities within media content, wherein the relationships may have a beginning and an end and/or may evolve over time in the media content or across multiple features of media content that share the same entities, and the relationships may be indexed according to times or scenes within the media content so that, for a given time or scene in the media content, the relationships determined only with respect to the media content)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Snibbe’s method for visualizing and ranking connected media with the teachings of Goetz’s performing analysis on media content to provide graph-based media content evaluation. Snibbe and Goetz are in the same field of invention because all of them teach generating and evaluating media content. One would have been motivated to make this modification because it enables the content of the character information component to be automatically generated data as a result of the analysis, potentially subject to manual 

However, Snibbe and Goetz do not explicitly teach “the graphical representation including a score for the at least one video content evaluation metric 2Application Serial No.: 15/654,607 Attorney Docket No.: 0260532corresponding to the first character at each of a plurality of time intervals of the time period”.
However, Guegan teaches “the graphical representation including a score for the at least one video content evaluation metric 2Application Serial No.: 15/654,607 Attorney Docket No.: 0260532corresponding to the first character at each of a plurality of time intervals of the time period (see Fig. 2 and 3 and Para [0030]-[0031] teaches a social metric or score for each viewer and assign the social metric to each viewer's comments, and a scoring module to assign a social metric to each pre-selected video segment based on the social metrics of the video segment's related comments, wherein synchronized comments that identify a time may treat a pre-defined duration of the video as a video segment, where the video segment begins at the identified time and ends at a pre-defined duration at Para [0029])”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Snibbe’s method for visualizing and ranking connected media with the teachings of Goetz’s performing analysis on media content to include the teaching of Guegan’s method for automatic creation of a video summary based on a keyword search to provide graph-based media content evaluation. The examiner notes here that Goetz has been used for teaching “the at least one video content evaluation metric corresponding to the first character” and that the teaching of Guegan is showing how to apply metrics over time for particular 

Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Snibbe and Goetz and Guegan combined teach the hardware processor is further configured to execute the video content evaluation software code to provide a graphical user interface (GUI) (see Goetz: col. 2 lines 48-51, a user interface 100 rendered by a client device that corresponds to a media player that is currently rendering media content).

Claims 9 and 16 are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, Snibbe and Goetz and Guegan combined teach wherein the GUI is configured to display the report to the system user (see Goetz: col. 2 lines 55-63, a character selection component is rendered in the user interface and facilitates a selection of a character, and the character selection component is configured to show all characters in the current scene or all characters in the media content, and in response to the selection of the character, a character information component is rendered on the user interface).

Claims 10 and 17 are substantially similar to claim 3, and therefore likewise rejected.

Regarding claim 4, Snibbe teaches wherein the graphical representation comprises a graph of the at least one video content evaluation metric relating to the first character across a plurality of episodes of the first video contents (see Para [0039], users can also view or listen to media 207 that can be divided into segments, units, events, or episodes by choosing a node 205, 210, 215, 220.  The nodes 205, 210, 215, 220 can be displayed in a sequence that correlates to time, distance, or to a progression of the segments, units, events, or episodes of media).

Claims 11 and 18 are substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 5, Snibbe teaches wherein the visual graphical comprises a graph of the at least one video content evaluation metric relating to a trait of the first character and a least a second character of the characters (see Para [0076], users can track the storylines of various characters 875 (i.e. a first character and a second character), view the storylines in a chronological timeline stream, and participate in a social forum 880 around each node regarding a particular media item).

Claims 12 and 19 are substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 7, Snibbe  and Goetz and Guegan combined teach the first video content comprises television programming content (see Goetz: col. 4 lines 28-33, the media content 103 may include video content, audio content, electronic book content, and/or any other digital content that includes a storyline having multiple characters.  The storyline may be fictional or non-fictional (e.g., non-fictional in the case of a reality television program)).

Claims 14 and 20 are substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 21, Snibbe teaches the plurality of video contents having the storylines with locations and events, and wherein the plurality of nodes further having location nodes and event nodes corresponding to the locations and the events, respectively (see Para [0005], media (i.e. video) with storylines that have been divided into video, text, graphic, or audio episodes, and each episode can be represented as a node in a graph or pictorial representations), the graph database including a plurality of nodes having character nodes, location nodes and event nodes corresponding to the characters, the locations and the events, respectively (see Fig. 2 and Para [0039], graph nodes 205, 210, 215, 220 and their associated media components 206, 211, 216, 221, respectively, wherein Para [0033] teaches the media content include video that can represent events, episodes, scenes, shots, digital representations of print media, locations, persons, personas, actors, characters, back-story, "making-of," alternate storylines, and/or digital representations of physical objects).  

Claim 22 is substantially similar to claim 21, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RAO; BINDU RAMA discloses US 2012/0246139 A1 a website system collecting specialized data on users and organizations from a web crawler.
Dachenhaus; Michael et al. discloses US 2013/0060711 A1 a multimedia recruitment system.


                                                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        06/29/2021

/MATTHEW ELL/Primary Examiner, Art Unit 2145